Citation Nr: 1718447	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a disability rating in excess of 20 percent for herniated disc, L4, L5, S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to November 1988 and from January 1990 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The case was previously before the Board in June 2016 wherein the Board denied the benefits sought on appeal.  The Veteran appealed the Board's June 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2017, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The February 2017 Joint Motion found that a November 2012 VA examination of the back was inadequate because it did not comport with the Court's interpretation of 38 C.F.R. § 4.59, as described in its holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  The November 2012 examination includes range-of-motion measurements for the Veteran's back.  However, the report does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing, and the examiner did not indicate whether there was objective evidence of painful motion during testing.  In addition, the examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the low back.

The final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  That sentence provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  To be adequate, a VA examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Correia, 28 Vet. App. at 165.  Here, the November 2012 VA examination report does not provide measurements for range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing; a statement as to whether there was evidence of painful motion; or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new back examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59.

Additionally, the most recent treatment records in the file regarding the Veteran's service-connected back disability are from January 2012.  As there may be relevant outstanding records, the RO should contact the Veteran and provide him with an opportunity to identify any additional pertinent evidence in support of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, VA treatment records from January 2012 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, the Veteran must be afforded an examination to determine the current severity of his service-connected low back disability.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected low back disability.

The examiner must record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the Veteran's back disability.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to review the prior low back VA examinations (in February 2009 and November 2012) and opine as to whether the above requested measurements for pain on passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations, and if not, how they would have differed.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




